Name and address:
XiangCase
       Wang8:19-cv-01582-JVS-DFM Document 33-2 Filed 11/21/19 Page 1 of 1 Page ID #:363
Orrick, Herrington & Sutcliffe LLP
5701 China World Tower A
No. 1 Jianguomenwai Avenue, Beijing 100004, PRC




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
Blizzard Entertainment, Inc.
                                                                                                  8:19-cv-01582-JVS-DFM
                                                                Plaintiff(s)
                                       v.
                                                                                    (PROPOSED) ORDER ON APPLICATION
Joyfun Inc Co., Limited a/k/a Sina Games Overseas
                                                                                   OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Wang, Xiang                                        of Orrick, Herrington & Sutcliffe LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                          5701 China World Tower A
+86 10 85955600                         +86 10 85955700                            No. 1 Jianguomenwai Avenue, Beijing 100004, PRC
Telephone Number                         Fax Number
xiangwang@orrick.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Joyfun Inc Co., Limited et al a/k/a Sina Games Overseas



 Name(s) of Party(ies) Represented                                              Plaintiff(s)   Defendant(s)       Other:
 and designating as Local Counsel
Diana M. Rutowski                                                              of Orrick, Herrington & Sutcliffe LLP
 Designee’s Name (Last Name, First Name & Middle Initial)                          1000 Marsh Road
     SB 233878          (650) 614-7400                                             Menlo Park, CA 94025
Designee’s Cal. Bar No.         Telephone Number           Fax Number
drutowski@orrick.com
                                E-Mail Address                                     Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

  IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                             be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
